COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00064-CR


KHYREE CARSON                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2014-0376-F

                                     ----------
               CONCURRING MEMORANDUM OPINION1

                                     ----------

      I respectfully disagree with the majority’s conclusion that the holdings of

Alford are inapplicable here because in Alford the trial court accepted Alford’s

guilty plea, while the trial court here rejected Carson’s guilty plea.     On the

contrary, I believe Alford could—and perhaps should—factor into a trial court’s

proper exercise of discretion in deciding whether to accept or reject a guilty plea


      1
       See Tex. R. App. P. 47.4.
after a defendant has claimed that he did not commit the offense. Nevertheless,

I agree with the result reached.



                                                /s/ Bonnie Sudderth
                                                BONNIE SUDDERTH
                                                JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 4, 2016




                                      2